





EXHIBIT 10.1




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (“Agreement”) is made as of March 30, 2007
(“Effective Date”) by and between Telanetix, Inc., a Delaware corporation
(“Buyer”), and Robert Leggio (“Leggio”) and Elbert E. Layne, Jr. (“Layne”) (each
of Leggio and Layne are sometimes referred to herein as a “Seller”, and together
the “Sellers”), with reference to the following facts:

RECITALS




A. Leggio is the sole shareholder, director and officer of MAR Holdings Inc. a
New Jersey corporation (“MAR Holdings”), and Layne is the sole shareholder,
director and officer of H AND E Group Inc., a New Jersey corporation (“HE
Group”) (MAR Holdings and HE Group are sometimes collectively referred to herein
as the “Holding Companies” or individually as a “Holding Company”).




B. MAR Holdings holds 50% of the equity ownership interest in AVS Installation
Limited Liability Company (“AVS LLC”) and 50% of the equity ownership interest
in Union Labor Force One Limited Liability Company (“ULFO LLC”), and HE Group
holds 50% of the equity ownership interest in AVS LLC and 50% of the equity
ownership interest in ULFO LLC (AVS LLC and ULFO LLC are sometimes collectively
referred to herein as the “LLCs” or individually as an “LLC”, and the equity
ownership interests in the LLCs are sometimes collectively referred to herein as
the “Membership Interests” or individually as a “Membership Interest”).




C. Buyer desires to buy, and Leggio desires to sell, Leggio’s entire ownership
interest in MAR Holdings (the “MAR Holdings Stock”), and Buyer desires to Buy,
and Layne desires to sell, Layne’s entire ownership interest in HE Group (the
“HE Group Stock”) (the MAR Holdings Stock and HE Group Stock are sometimes
collectively referred to herein as the “Holding Company Stock”).

Now, therefore, the parties agree as follows:




TERMS




1. Purchase.  For the Purchase Price, and on the terms and subject to the
conditions in this Agreement, (i) Leggio causes to be sold, assigned, and
transferred to Buyer, and Buyer acquires from Leggio, the MAR Holdings Stock,
and (ii) Layne causes to be sold, assigned, and transferred to Buyer, and Buyer
acquires from Layne, the HE Group Stock.




2. Purchase Price.  The purchase price for the Holding Company Stock shall be
One Million Two Hundred Fifty Three Thousand Dollars ($1,253,000.00) (the
“Purchase Price”), payable in shares of Buyer Common Stock (the “Buyer Common
Stock”).  On or promptly after the Closing Date, Buyer shall issue to (i) Layne
the number of shares of Buyer Common Stock equal to Six Hundred Fifty Three
Thousand Dollars ($653,000.00) divided by the closing sales price (or the
closing bid, if no sales are reported) of the Buyer Common Stock as quoted on
the OTC Bulletin Board for the last trading day prior to the Closing Date (the
“Determination Price”), and (ii) Leggio the number of shares of Buyer Common
Stock equal to Six Hundred Thousand Dollars ($600,000.00) divided by the
Determination Price.




3. Seller Warranties.  Except as set forth in Sellers’ Disclosure Schedule to
the Agreement, each Seller hereby represents and warrants to Buyer that the
statements contained in this Section 3 are true and correct as of the date of
this Agreement and the Closing Date (unless otherwise indicated in such
representation):




3.1 Ownership of Holding Company Stock.  The Holding Company Stock as of its
transfer to Buyer on the Closing Date will be transferred so that Buyer will
receive the Holding Company Stock beneficially and of record, free and clear of
all liens, charges, claims, equities, restrictions, or encumbrances. Each Seller
has the full right, power, and authority to sell, transfer, and deliver their
respective Holding Company Stock to Buyer in accordance with this Agreement free
and clear of all liens, charges, claims, equities, restrictions, and
encumbrances. The transfer of the Holding Company Stock to Buyer does not
constitute a breach or violation of, or default under, any agreement, or other
instrument by which the Sellers, the Holding Companies, or the LLCs are bound.





1




--------------------------------------------------------------------------------




3.2 Ownership of Holding Companies.  The sole asset of MAR Holdings is the
Membership Interests in each LLC; MAR Holdings does not have, nor has it ever
had, any liabilities or contractual obligations, nor has it ever had any assets
other then the Membership Interests in each LLC.  The sole asset of HE Group is
the Membership Interests in each LLC; HE Group does not have, nor has it ever
had, any liabilities or contractual obligations, nor has it ever had any assets
other then the Membership Interests in each LLC.




3.3 Duly Organized.  Each LLC and Holding Company is duly organized, validly
existing and in good standing under the laws of the State of New Jersey, with
the corporate power and authority to own and operate its business as presently
conducted, except where the failure to be or have any of the foregoing would not
have a Material Adverse Effect.  Each LLC and Holding Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the character of its properties owned or held under lease or
the nature of their activities makes such qualification necessary, except for
such failures to be so qualified or in good standing as would not have a
Material Adverse Effect.  For purposes of this Agreement, "Material Adverse
Effect" shall mean any adverse effect on the business, condition (financial or
otherwise) or results of operation of the applicable entity.




3.4 Validity and Effect of Agreement.  This Agreement has been duly and validly
executed and delivered by each Seller and, assuming that it has been duly
authorized, executed and delivered by the other parties hereto, constitutes a
legal, valid and binding obligations of each Seller, in accordance with its
terms except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors' rights generally.




3.5 LLC Authorized Capital.  Neither of the LLC’s has a written operating
agreement. There are no outstanding options or warrants with respect to, or
privileges or rights to purchase or subscribe for, any membership interest of
the LLCs, obligations or securities issued by the LLCs convertible into
membership interests of the LLCs, agreements providing for or relating to any
options, warrants, purchase rights, privileges, convertible obligations, or
securities to which Seller is a party, or any agreements by Seller to issue,
sell, or acquire any of its membership interests.  As of the date of this
Agreement and the Closing Date, all of the membership interests in the LLCs are
held by the Holding Companies.  Neither LLC has any subsidiary.




 

3.6 Holding Company Authorized Capital.  There are no outstanding options or
warrants with respect to, or privileges or rights to purchase or subscribe for,
any ownership interest in the Holding Companies, obligations or securities
issued by the Holding Companies convertible into ownership interests of the
Holding Companies, agreements providing for or relating to any options,
warrants, purchase rights, privileges, convertible obligations, or securities to
which either Seller or a Holding Company is a party, or any agreements by Seller
or a Holding Company to issue, sell, or acquire any of its equity.  As of the
date of this Agreement and the Closing Date, all of the equity in the Holding
Companies is held by the Sellers.




3.7 LLC Financial Statements.  Attached hereto as Exhibit A are statements of
income and the balance sheet of each LLC for the fiscal year ending December 31,
2006 and the three-months ending March 29, 2007, collectively referred to
respectively as the “financial statements” and the “date of the financial
statements.”  The financial statements are correct and complete in all material
respects; have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods involved; and present
fairly the financial condition and the results of operations of each LLC.  There
has been no appreciable change in the financial condition of either LLC since
the date of the financial statements except in the ordinary course of business.




3.8 Absence of Undisclosed Liabilities.    The LLCs do not have any liabilities,
debts or other financial obligations, either accrued or contingent (whether or
not required to be reflected in financial statements in accordance with GAAP),
and whether due or to become due, other than (i) liabilities reflected or
provided for on the financial statements and (ii) liabilities specifically
described in this Agreement or the Disclosure Schedule. Neither of the LLCs or
Holding Companies are guarantors of any obligations.











2







--------------------------------------------------------------------------------

3.9 Taxes. Each LLC and Holding Company has filed or will file all federal and
state tax returns which are required to be filed, and has paid all taxes and
fees which have become due and payable pursuant to such returns or pursuant to
any assessment received by such LLC or Holding Company. The amounts set up as a
provision for taxes on the financial statements of each LLC are sufficient for
the payment of all accrued and unpaid federal, state, county, and local taxes
for the period ending on said date, and for all fiscal years prior thereto.
Sellers do not have any actual knowledge of any tax deficiency proposed or
threatened against either LLC or Holding Company.




3.10 Accounts Receivable. All accounts receivable reflected in the financial
statements are current and collectible in full, except to the extent of the
reservation for bad debts included therein, and to the extent that they have
been collected since the date of the financial statements. All accounts
receivable arising since the date of the financial statements, to the extent
remaining unpaid as of the date hereof, are current and collectible in full,
except to the extent of a reasonable and customary reservation for bad debts.
 The LLCs will utilize commercially reasonable efforts to collect any bad debts
after the Closing Date.




3.11 No Liens Created by Sale.  The execution and performance of this Agreement
and compliance with the provisions hereof by Sellers will not violate any law
and will not conflict with or result in any breach of any provisions of, or
constitute a default under, or result in the creation of, any lien, charge, or
encumbrance on any of the properties or assets of Seller pursuant to the
Articles of Organization, bylaws, or any agreement or other instrument to which
Sellers, the LLCs or the Holding Companies is a party or by which it is bound or
affected.




3.12 Statements. Sellers have delivered to Buyer a true and complete list, as of
the date hereof, showing the name of each bank or financial institution in which
each LLC has an account or safe deposit box, and the names of all persons
authorized to draw thereon or to have access thereto.    After the Closing,
Sellers shall obtain the prior approval of Buyer for all non-payroll
expenditures of $20,000 or more in the aggregate.




3.13 Obligations.  Each LLC and Holding Company has performed all contractual
obligations required to be performed by it to date, and no LLC or Holding
Company is in default under any contract, agreement, lease, indenture, mortgage,
deed of trust, or other document to which it is a party.  




3.14 Compliance with Laws. Each LLC and Holding Company has complied with, and
is complying with, all applicable laws, orders, rules, and regulations
promulgated by any federal, state, municipal, or other governmental authority
relating to the operation and conduct of the property and business of such LLC
or Holding Company, and there are no material violations of any such law, order,
rule, or regulation existing or threatened against such LLC or Holding Company.
No LLC or Holding Company has received any notices of violation of any
applicable zoning regulation or order, or other law, order, regulation, or
requirement relating to the operation of its business or to its properties.




3.15 Litigation. There are no actions, suits, claims, proceedings,
investigations, or litigation pending or, or to Sellers’ knowledge, threatened
against or affecting any LLC or Holding Company, at law or in equity or
admiralty, or before any federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, nor has Seller received notice of any such claims.  No LLC or Holding
Company is in default with respect to any order, writ, injunction, or decree of
any court or federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign.




3.16 Title to Assets.  Each LLC has good, sufficient, marketable, and
warrantable title in and to all of the assets listed on the financial statements
or acquired by it after such date; and such assets are in each case free and
clear of all mortgages, liens, charges, encumbrances, equities, pledges,
conditional sales agreements, or claims of any nature whatsoever, except as
stated in the financial statements.




3.17 Condition of Assets; No Real Property. The assets and business of each LLC
comply with all applicable ordinances, regulations, zoning, and other laws. No
LLC or Holding Company owns or has ever owned any real property.





3







--------------------------------------------------------------------------------




3.18 Contracts.  Except as listed on Seller’s Disclosure Schedule, neither LLC
is a party to any written or oral:




(a) Contract for the purchase of materials, supplies, services, machinery, or
equipment involving payment by an LLC of more than Ten Thousand Dollars
($10,000) in the aggregate;




(b) Contract not terminable on thirty (30) days' notice or less without
liability on the part of the LLC;




(c) Facility lease and vehicle leases;




(d) Bonus, pension, profit-sharing, retirement, stock purchase, stock option,
hospitalization, insurance, or similar plan or practice, formal or informal, in
effect with respect to its employees or others; or




(e) Contract not made in the ordinary course of business, except as set forth in
this Agreement.




3.19 Intellectual Property.




(a) Each LLC owns, or is licensed or otherwise possesses legally enforceable
rights to use all patents, trademarks, common law trademarks, trade names, trade
secrets (including customer lists), service marks and copyrights, and any
applications for and registrations of such patents, trademarks, service marks,
and copyrights and all processes, formulas, methods, schematics, technology,
know-how, computer software programs, data or applications and tangible or
intangible proprietary information or material that are used in the business as
currently conducted, free and clear of all liens, claims or encumbrances (all of
which are referred to as the "LLC Intellectual Property Rights"). The foregoing
representation as it relates to Licensed Intellectual Property (as defined
below) is limited to the interests of the LLC pursuant to licenses from third
parties, each of which is in full force and effect, is valid, binding and
enforceable and grants the LLC such rights to such intellectual property as are
used in the business as currently conducted.




(b) The Disclosure Schedule contains an accurate and complete description of
(i) all patents, trademarks, common law trademarks, trade names, service marks
and copyrights included in the LLC Intellectual Property Rights, including the
jurisdictions in which each such LLC Intellectual Property Right has been issued
or registered, if applicable, or in which any such application for such issuance
and registration has been filed, (ii) all licenses and sublicenses, distribution
agreements and other agreements to which LLC is a party and pursuant to which
any person is authorized to use any LLC Intellectual Property Rights, (iii) all
licenses, sublicenses and other agreements to which LLC is a party and pursuant
to which LLC is authorized to use any third party technology, trade secret,
know-how, process, patent, trademark or copyright, including software ("Licensed
Intellectual Property"), which is used in the conduct of the Business (including
licenses for off the shelf software), and (iv) all joint development agreements
to which LLC is a party.   For purposes of this Agreement, "Governmental
Authority" shall mean any nation or government, any state, municipality or other
political subdivision thereof and any entity, body, agency, commission or court,
whether domestic, foreign or multinational, exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any executive official thereof.




 

(c) Each LLC is not, and it will not be, as a result of the execution and
delivery of this Agreement or the performance of its obligations under this
Agreement, in breach of any license, sublicense or other agreement relating to
the LLC Intellectual Property Rights or Licensed Intellectual Property.




(d) Neither Sellers nor the LLCs (i) have received notice of a claim of
infringement of any patent, trademark, service mark, copyright, trade secret or
other proprietary right of any third party and (ii) have any knowledge of any
claim challenging or questioning the validity or effectiveness of any license or
agreement relating to any LLC Intellectual Property Rights or Licensed
Intellectual Property.





4







--------------------------------------------------------------------------------

(e) Each LLC has at all times used reasonable efforts to protect its proprietary
information and to prevent such information from being released into the public
domain.

 

    

 

3.20 No Labor Difficulties.    Neither LLC is engaged in any unfair labor
practice or in violation of any applicable laws respecting employment,
employment practices or terms and conditions of employment. There is no unfair
labor practice complaint against either LLC pending or threatened before any
Governmental Entity. There is no strike, labor dispute, slowdown, or stoppage
pending or threatened against either LLC. Neither LLC is now nor has it ever
been subject to any union organizing activities or collective bargaining
activities. Neither LLC has experienced any work stoppage or other labor
difficulty.




3.21 Trade Regulation.    Each LLC has not (a) terminated its relationship with,
(b) been terminated by or (c) refused to provide services to any customer that
had theretofore paid or been obligated to pay LLC in excess of $10,000 over any
consecutive twelve month period. All of the prices charged by each LLC in
connection with the marketing or sale of any of its services have been in
compliance with all applicable laws and regulations. No claims have been
asserted or, to the Sellers’ knowledge, threatened against either LLC with
respect to unfair competition, false advertising, or any other violation of any
laws or regulations relating to anti-competitive practices or unfair trade
practices of any kind, and, to the Sellers’ knowledge, no specific situation,
set of facts, or occurrence provides any basis for any such claim.




3.22 Environmental Matters.




(a) To the Seller’s knowledge, none of the facilities of either LLC is in
violation of any federal, state or local law, ordinance, regulation or order
relating to the protection of public health and safety, the protection of worker
health and safety or the environmental conditions on, under or about the
properties or facilities, including, but not limited to, soil and ground water
condition except where the violations would not constitute a Material Adverse
Effect. During the time that either LLC has leased its properties and
facilities, neither LLC nor, to Sellers’ knowledge, any third party, has
released, used, generated, manufactured or stored on, under or about the
properties or facilities or transported to or from the properties or facilities
any hazardous materials.




(b) During the time that either LLC has leased its properties or facilities,
there has been no litigation brought or threatened against either LLC by, or any
settlement reached by either LLC with, any party or parties alleging the
presence, disposal, release or threatened release of any hazardous materials on,
from or under any of the properties or facilities.




3.23 Employee Benefit Plans. 




(a) The Disclosure Schedule lists, with respect to each LLC, each plan, program,
policy, practice, contract, agreement or other arrangement providing for
employment, compensation, severance, relocation, termination pay, deferred
compensation, sabbatical, performance awards, bonus, stock or stock-related
awards, fringe benefit, cafeteria benefit, dependent care, including without
limitation, each "employee benefit plan" as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA") which is
or has been maintained, contributed to, or required to be contributed by either
LLC or with respect to which either LLC has or may have any liability or
obligation (collectively, the "LLC Employee Plans"). None of the LLC Employee
Plans promises or provides retiree medical or other retiree welfare benefits to
any person. Neither LLC has any plan or commitment to establish any new LLC
Employee Plans or amend any LLC Employee Plan which would materially increase
the expense of maintaining such Plan above the level of expense incurred with
respect to that Plan for the most recent fiscal year included in the LLC
financial statements.




(b) Sellers have furnished to Buyer true and complete copies of documents
relating to each LLC Employee Plan, including (without limitation) plan
documents, trust documents, the most recent determination or opinion letter,
group annuity contracts, plan amendments, insurance policies or contracts,
individual participant agreements, employee booklets, administrative service
agreements, summary plan descriptions, compliance and nondiscrimination tests
for the last three plan years, Form 5500 reports filed for the last three plan
years, standard Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA") forms and notices, all registration statements and
prospectuses, and any material employee communications relating to any LLC
Employee Plan.





5







--------------------------------------------------------------------------------




(c) Each LLC Employee Plan has been administered in accordance with its terms
and in material compliance with the requirements prescribed by any and all
statutes, rules and regulations (including ERISA and the Code) and each LLC has
performed all material obligations required to be performed by them under, are
not in default under or violation of and have no knowledge of any default or
violation by any other party to, any of the LLC Employee Plans except as would
not have a Material Adverse Effect on an LLC. Any LLC Employee Plan intended to
be qualified under Section 401(a) of the Code has obtained from the Internal
Revenue Service a favorable determination letter or opinion letter as to its
qualified status under the Code and nothing has occurred since the issuance of
each such letter which could reasonably be expected to cause the loss of the
tax-qualified status of any LLC Employee Plan subject to Code Section 401(a).
Each LLC has complied in all material respects with, and have no material
unsatisfied obligations to any individual under, the health care continuation
and notice provisions of COBRA, or any applicable state continuation coverage
requirements, the Family and Medical Leave Act of 1993, the Health Insurance
Portability and Accountability Act and the Cancer Rights Act of 1998. There are
no suits, administrative proceedings, actions or other litigation which have
been brought, or to Seller’s knowledge, threatened, against or with respect to
any such LLC Employee Plan, including specifically any audit or inquiry by the
Internal Revenue Service or the Department of Labor. All contributions required
to be made by either LLC to any LLC Employee Plan have been made timely in
accordance with applicable ERISA requirements and have either been made on or
before their due dates or a reasonable amount has been paid or accrued, in
accordance with the LLC’s ordinary business procedures for the current plan
years.

 

(d) The LLCs do not now, nor has either LLC ever, maintained, established,
sponsored, participated in, or contributed to, any pension plan which is subject
to Title IV of ERISA or Section 412 of the Code. Neither LLC is a party to, has
made or is required to make any contribution to, or otherwise incurred any
obligation or liability (including contingent liability) under, any
"multiemployer plan" as defined in Section 3(37) of ERISA. Neither LLC has any
actual or potential withdrawal liability (including contingent liability) for
any complete or partial withdrawal from any multi-employer plan.




(e) The consummation of the transactions contemplated by this Agreement will not
(i) entitle any current or former employee or other service provider of either
LLC, to severance benefits or any other payment (including, without limitation,
unemployment compensation, golden parachute or bonus), except as expressly
provided in this Agreement or (ii) accelerate the time of payment or vesting of
any such benefits, or increase the amount of compensation due any such employee
or service provider. No benefit payable or which may become payable by either
LLC pursuant to any LLC Employee Plan or as a result of or arising under this
Agreement shall constitute an "excess parachute payment" (as defined in
Section 280G(b)(1) of the Code) which is subject to the imposition of an excise
Tax under Section 4999 of the Code or the deduction for which would be
disallowed by reason of Section 280G of the Code. Each LLC Employee Plan can be
amended, terminated or otherwise discontinued after the Closing Date in
accordance with its terms without material liability to Buyer.




3.24 Employees and Consultants.    The Disclosure Schedule contains a list of
the names of all employees, independent contractors, consultants and advisors of
each LLC as of the date of this Agreement and their salaries or wages, other
compensation, dates of employment and positions and the date of the last
increase in their compensation.




3.25 Restrictions on Business Activities.    There is no agreement, judgment,
injunction, order or decree binding upon either LLC which has or could
reasonably be expected to have the effect of prohibiting or materially impairing
any current business practice of either LLC or the operation of the LLC business
as currently conducted.




 





6







--------------------------------------------------------------------------------

3.26 Insurance.    The Disclosure Schedule contains a list and description of
all insurance policies in effect which are maintained by each LLC or as to which
either LLC is an insured party. There is no claim pending under any of such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies. All premiums due and payable under all such
policies have been paid, and each LLC is otherwise in compliance with the terms
of such policies. Sellers have no knowledge of any threatened termination of, or
premium increase with respect to, any of such policies.




3.27 Interested Party Transactions.    No officer or manager of either LLC has
any interest in (i) any equipment or other property or asset, real or personal,
tangible or intangible, including, without limitation, any of the LLC
Intellectual Property Rights, used in connection with or pertaining to the
business of the LLCs, (ii) any creditor, supplier, customer, manufacturer,
agent, representative, or distributor of any of the LLC's products or services,
(iii) any entity that competes with either LLC, or with which either LLC is
affiliated or has a business relationship, or (iv) any agreement, obligation or
commitment, written or oral, to which either LLC is a party.   As of the Closing
Date, their will be no outstanding deferred compensation or other monetary
obligation from either the Holding Companies or the LLCs to either Seller.




3.28 No Existing Discussions.    As of the date hereof, Sellers are not engaged,
directly or indirectly, in any discussions or negotiations with any party other
than Buyer with respect to any acquisition, merger, consolidation, sale of the
assets, or similar transactions involving the LLCs or Holding Companies.




3.29 Investment Representations. 




(a) Investor Status.  Each Seller is an "accredited investor" as that term is
defined in Rule 501(a) of Regulation D under the Securities Act as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”).




(b) No Government Review.  Each Seller understands that neither the Securities
and Exchange Commission (the “SEC”), nor any securities commission or other
Governmental Authority of any state, country or other jurisdiction has approved
the issuance of the Buyer Common Stock or passed upon or endorsed the merits of
the Buyer Common Stock or this Agreement or any of the other documents relating
to this Agreement (collectively, the "Offering Documents"), or confirmed the
accuracy of, determined the adequacy of, or reviewed this Agreement or the other
Offering Documents.




(c) Investment Intent.  The shares of Buyer Common Stock are being acquired by
Seller for Seller's own account for investment purposes only, not as a nominee
or agent and not with a view to the resale or distribution of any part thereof,
and Seller has no present intention of selling, granting any participation in or
otherwise distributing the same.  Each Seller further represents that Seller
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or third person
with respect to any of shares of Buyer Common Stock.




(d) Restrictions on Transfer.  Each Seller understands that the shares of Buyer
Common Stock have not been registered under the Securities Act or registered or
qualified under any foreign or state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Seller from the registration requirements of the Securities Act
and the registration or qualification requirements of such state securities
laws, each Seller shall furnish Buyer with an opinion of counsel stating that
the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to Buyer.  Each Seller acknowledges that it is able to bear the
economic risks of an investment in the Buyer Common Stock for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.











7







--------------------------------------------------------------------------------

(e) Informed Investment.  Each Seller has made such investigations in connection
herewith as it deemed necessary or desirable so as to make an informed
investment decision without relying upon Buyer for legal or tax advice related
to this investment.  In making its decision to acquire the Buyer Common Stock,
Seller has not relied upon any information other than information contained in
this Agreement and in the other Offering Documents.




(f) Access to Information.  Each Seller acknowledges that it has had access to
and has reviewed all documents and records relating to Buyer, including, but not
limited to, the Buyer SEC Documents, that it has deemed necessary in order to
make an informed investment decision with respect to an investment in Buyer.




(g) Reliance on Representations.  Each Seller understands that the shares of
Buyer Common Stock are being offered and sold to it in reliance on specific
exemptions from the registration and/or public offering requirements of the U.S.
federal and state securities laws and that Buyer is relying in part upon the
truth and accuracy of, and such Seller's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Seller set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Seller to acquire the Buyer Common Stock.  Each Seller
represents and warrants to Buyer that any information Seller has heretofore
furnished or furnishes herewith to Buyer is complete and accurate, and further
represents and warrants that it will notify and supply corrective information to
Buyer immediately upon the occurrence of any change therein occurring prior to
Buyer’s issuance of the Buyer Common Stock.  Within five (5) days after receipt
of a request from Buyer, each Seller will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and regulations to which Buyer is subject.




(h) No General Solicitation.  Each Seller is unaware of, and in deciding to
participate in the transactions contemplated hereby is in no way relying upon,
and did not become aware of the transactions contemplated hereby through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media, or broadcast over
television or radio or the internet, in connection with the transactions
contemplated hereby.




(i) Legends.  Each Seller understands that the certificates representing the
Buyer Common Stock shall have endorsed thereon the following legend, and stop
transfer instructions reflecting that these restrictions on transfer will be
placed with the transfer agent of the Buyer Common Stock:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933.  THEY MAY NOT BE OFFERED OR TRANSFERRED BY SALE,
ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (I) A REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933 IS IN EFFECT, (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933.”




3.30 No Misrepresentation.    No representation or warranty by either Seller in
this Agreement, or any written statement, document, certificate or schedule
furnished or to be furnished by or on behalf of either Seller pursuant to this
Agreement or in connection with the transactions contemplated hereby, when taken
together, contains or shall contain any untrue statement of a material fact or
omits or shall omit to state a material fact required to be stated therein or
necessary in order to make such statements, in light of the circumstances under
which they were made, not misleading. Each Seller has delivered to Buyer, or its
representatives, true and complete copies of all documents which are referred to
in this Section 3 or in the Disclosure Schedule.




4. Buyer Warranties.  Buyer hereby represents and warrants to Seller that the
statements contained in this Section 4 are true and correct as of the date of
this Agreement and the Closing Date (unless otherwise indicated in such
representation):





8







--------------------------------------------------------------------------------




4.1 Duly Organized.  Buyer is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with the corporate
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
Material Adverse Effect.  Buyer is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a Material Adverse Effect.




4.2 Authorization.  Buyer has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the purchase and sale of Holding Company Stock.

  

4.3 Validity and Effect of Agreement.  This Agreement has been duly and validly
executed and delivered by Buyer and, assuming that it has been duly authorized,
executed and delivered by the other parties hereto, constitutes a legal, valid
and binding obligation of Buyer, in accordance with its terms except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
of general application affecting enforcement of creditors' rights generally.




4.4 No Conflict. Neither the execution and delivery of this Agreement by Buyer
nor the performance by Buyer of its obligations hereunder, nor the consummation
of the transactions contemplated under this Agreement will: (i) conflict with
Buyer's Articles of Incorporation or Bylaws; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to Buyer or any of the properties or
assets of Buyer; or (iii) violate, breach, be in conflict with or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Buyer, or result in the
creation or imposition of any lien upon any properties, assets or business of
Buyer under, any contract or any order, judgment or decree to which Buyer is a
party or by which it or any of its assets or properties is bound or encumbered
except, in the case of clauses (ii) and (iii), for such violations, breaches,
conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.




4.5 Required Filings and Consents.  The execution and delivery of this Agreement
by Buyer does not, and the performance of this Agreement by Buyer will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, Governmental Authority with respect to Buyer except: (i)
compliance with applicable requirements of the Securities Act, Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”) and state securities laws ("Blue Sky Laws"); and
(ii) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Buyer, or would not prevent or materially delay consummation of this Agreement
or otherwise prevent the parties hereto from performing their respective
obligations under this Agreement.




4.6 Status of Common Stock.  The Buyer Common Stock, when issued and allotted at
the Closing as provided herein, will be duly authorized, validly issued, fully
paid, non-assessable, and free of any preemptive rights, will be issued in
compliance with all applicable laws concerning the issuance of securities, and
will have the rights, preferences, privileges, and restrictions set forth in
Buyer's charter and bylaws, and will be free and clear of any Liens of any kind
and duly registered in the name of the Sellers, in Buyer's stockholders ledger.





9







--------------------------------------------------------------------------------




4.7 SEC Reports and Financial Statements.  Buyer has timely filed with the SEC
all forms, reports, notices, schedules, statements and other documents and
instruments required to be filed by it under any applicable law, and has
heretofore made available (or promptly following filing will make available) to
Sellers true and complete copies of, all such forms, reports, notices,
schedules, statements and other documents and instruments required to be filed
by it under the Exchange Act or the Securities Act, the "Buyer SEC Documents").
 As of their respective dates or, if amended, as of the date of the last such
amendment, the Buyer SEC Documents, including any financial statements or
schedules included therein (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading, (ii) were complete and
accurate in all material respects, and (iii) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be, and the applicable rules and regulations of the SEC thereunder.

 

5. Closing; Certain Covenants.  The closing of the purchase and sale of the
Holding Company Stock (the “Closing”) shall occur at the offices of Buyer at
12.01 A.M. on April 1, 2007, or such other date as mutually agreed upon by Buyer
and Sellers, subject in all respects to the fulfillment or waiver of the
parties’ respective conditions to closing set forth in Section 7, or such other
time and place as the parties may mutually agree (such date, the “Closing
Date”).




5.1 Buyer Closing Deliverables. Subject to the fulfillment or waiver of the
closing conditions set forth Section 7.1, at the Closing, Buyer shall deliver to
Seller the following:




5.1.1 A copy of the treasury order issued to the Buyer’s transfer agent
instructing the transfer agent to issue the shares of Buyer Common Stock as
described in Section 2;




5.1.2 A copy of the Buyer Board Consent Action which approves and authorizes
this Agreement;




5.1.3 An executed Employment Agreement for each Seller, in a mutually agreeable
form; and




5.1.4 An executed Stock Option Grant/Agreement for each Seller.




5.2 Seller Closing Deliverables.  Subject to the fulfillment or waiver of the
closing conditions set forth Section 7.2, at the Closing, Sellers shall deliver
to Buyer the following:




5.2.1 Seller’s Disclosure Schedule;




5.2.2 Resignations of Sellers as directors and officers of the Holding
Companies;




5.2.3 Affidavit’s of Lost Share Certificates for the Holding Company Stock, duly
endorsed to Buyer;




5.2.4 An executed Employment Agreement for each Seller, in a mutually agreeable
form; and




5.2.5 An executed Stock Option Grant/Agreement for each Seller.




5.2.6 All books, records, financial information and copies of all agreements
described on the Disclosure Schedule shall be made available at the LLC’s place
of business.




5.3 Audit.  Sellers acknowledge that Buyer will be required to conduct an audit
of the financial statements of each LLC from inception through March 31, 2007.
 Sellers agree to use their best efforts to assist Buyer in the prompt
completion of such audit activities and to respond to any inquiries or requests
for certifications from the auditors.





10







--------------------------------------------------------------------------------




5.4 Buyer Option Plan.  Within thirty (30) days following the Closing Date, and
subject to the completion of any state or federal filings and the applicable
individual stock option agreements, (i) Buyer shall issue Six Hundred Thousand
(600,000) options from Buyer’s 2005 Equity Incentive Plan (the “Stock Option
Plan”) to the employees of the LLCs, including the Sellers, as designated by the
Sellers and approved by the Buyer’s Board of Directors on or before the Closing
Date, and (ii) commence the process of registering with the SEC the stock
underlying the options issued under the Stock Option Plan.  The options to be
issued pursuant to this Section 5.4 shall vest over a four year period, with
one-fourth of the options vesting on the date which is twelve months after the
date of issuance, and the remaining three-quarters of the options vesting at the
rate of 1/48th per month thereafter.  The exercise price for the options shall
be the closing sales price (or the closing bid, if no sales are reported) of the
Buyer Common Stock as quoted on the OTC Bulletin Board for the last trading day
prior to the date of Buyer’s Board approval of the issuance of the options.




5.5 Restrictions on Buyer Common Stock.  Buyer acknowledges the restrictions and
reporting requirements placed on Buyer’s officers and directors related to the
sale of their Buyer Common Stock, including, without limitation, the
requirements under Rule 144, Section 16 and the short-swing profit disgorgement
rules, and Buyer covenants to cause its officers and directors to comply with
such restrictions and reporting requirements.




5.6 Conduct of Business by LLCs.  Except (i) as expressly permitted or required
by this Agreement, or (ii) with the consent of Buyer, during the period
commencing with the date of this Agreement and continuing until the Closing
Date, the LLCs shall not conduct any trade or business other than as presently
conducted, shall preserve intact its business organizations.




5.7 Access to Information.  At all times prior to the Closing or the earlier
termination of this Agreement in accordance with the provisions of Section 8,
and in each case subject to Section 5.8 below, the Sellers shall provide to the
Buyer (and the Buyer’s authorized representatives) reasonable access during
normal business hours and upon reasonable prior notice to the premises,
properties, books, records, assets, liabilities, operations, contracts,
personnel, financial information and other data and information of or relating
to the LLCs and Holding Companies (including without limitation all written
proprietary and trade secret information and documents, and other written
information and documents relating to intellectual property rights and matters),
and will cooperate with the Buyer in conducting its due diligence investigation
of such party, provided that the Buyer shall not interfere unreasonably with the
operation of the business conducted by the LLCs, and provided that no such
access need be granted to privileged information or any agreements or documents
subject to confidentiality agreements.




5.8 Confidentiality; No Solicitation.  Each party shall hold, and shall cause
its respective Affiliates and representatives to hold, all Confidential
Information made available to it in connection with this Agreement in strict
confidence, shall not use such information except for the sole purpose of
evaluating the purchase and sale of the Holding Company Stock and shall not
disseminate or disclose any of such information other than to its directors,
officers, managers, employees, stockholders, interest holders, affiliates,
agents and representatives, as applicable, who need to know such information for
the sole purpose of evaluating the transactions under this Agreement (each of
whom shall be informed in writing by the disclosing party of the confidential
nature of such information and directed by such party in writing to treat such
information confidentially).  The above limitations on use, dissemination and
disclosure shall not apply to Confidential Information that (i) is learned by
the disclosing party from a third party entitled to disclose it; (ii) becomes
known publicly other than through the disclosing party or any third party who
received the same from the disclosing party, provided that the disclosing party
had no knowledge that the disclosing party was subject to an obligation of
confidentiality; (iii) is required by law or court order to be disclosed by the
parties; or (iv) is disclosed with the express prior written consent thereto of
the other party.  The parties shall undertake all necessary steps to ensure that
the secrecy and confidentiality of such information will be maintained.  In the
event a party is required by court order or subpoena to disclose information
which is otherwise deemed to be confidential or subject to the confidentiality
obligations hereunder, prior to such disclosure, the disclosing party shall: (i)
promptly notify the non-disclosing party and, if having received a court order
or subpoena, deliver a copy of the same to the non-disclosing party; (ii)
cooperate with the non-disclosing party, at the expense of the non-disclosing
party, in obtaining a protective or similar order with respect to such
information; and (iii) provide only that amount of information as the disclosing
party is advised by its counsel is necessary to strictly comply with such court
order or subpoena.





11







--------------------------------------------------------------------------------




5.9 Further Assurances.  Each of the parties hereto agrees to use commercially
reasonable efforts before and after the Closing Date to take or cause to be
taken all action, to do or cause to be done, and to assist and cooperate with
the other party hereto in doing, all things necessary, proper or advisable under
applicable laws to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated under this Agreement, including, but
not limited to: (i) satisfying the conditions precedent to the obligations of
any of the parties hereto; (ii) obtaining all waivers, consents and approvals
from other parties necessary for the consummation of the purchase and sale of
the Holding Company Stock, (iii) making all filings with, and obtain all
consents, approvals and authorizations that are required to be obtained from,
Governmental Authorities, (iv) defending of any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the performance of the obligations hereunder; and (v) executing and delivering
such instruments, and taking such other actions, as the other party hereto may
reasonably require in order to carry out the intent of this Agreement,
including, without limitation, Sellers’ assignment to the LLCs any assets used
by the LLCs which may be held by the Sellers, and Seller’s using their best
efforts to assign any material agreements to Buyer if required.   As soon as
practical after the Closing Date, but in any event within thirty (30) days after
the Closing Date, Buyer shall cause the two lines of credit between ISN Bank and
AVS LLC which exist as of the Closing Date to either (i) be paid off and
terminated, or (ii) amended to terminate the guarantor obligations of Sellers.




5.10 Public Announcements.  The Buyer and the Sellers shall consult with each
other before issuing any press release or otherwise making any public statements
with respect to the transactions contemplated under this Agreement, or this
Agreement, and shall not issue any other press release or make any other public
statement without prior consent of the other parties, except as may be required
by law or, with respect to Buyer, by obligations pursuant to rule or regulation
of the Exchange Act, the Securities Act, any rule or regulation promulgated
thereunder or any rule or regulation of the National Association of Securities
Dealers.




5.11 Notification of Certain Matters.  Each party hereto shall promptly notify
the other party in writing of any events, facts or occurrences that would result
in any breach of any representation or warranty or breach of any covenant by
such party contained in this Agreement.




5.12 Waivers and Consents.  Each Seller hereby (i) waives any rights he may have
under any buy-sell, co-sale or similar arrangement he may have under any
agreement between the Sellers relating to this Agreement and the transactions
contemplated herein, and (ii) consents, approves and authorizes this Agreement
and the transactions contemplated herein in his capacity as an officer,
director, shareholder, member or manager of the LLCs or Holding Companies.




5.13 Survival of Warranties.  The warranties, representations, and covenants of
each of the parties to this Agreement shall survive the execution of this
Agreement and the consummation of the purchase and sale herein described, as
follows:




5.13.1 The Seller title warranties set forth in Section 3.1 and 3.2 shall
terminate upon expiration of the applicable statute(s) of limitations, if any.
 The Seller warranties set forth in Sections 3.3 through 3.30 shall terminate
upon expiration of three (3) years following the Closing Date.




5.13.2 The Buyer warranties set forth in Section 4 shall terminate upon
expiration of three (3) years following the Closing Date.








12







--------------------------------------------------------------------------------

6. Indemnification Obligations.




6.1 Buyer Indemnity.  Notwithstanding any other indemnification provision
hereunder, Buyer (in this context, the "Indemnifying Party") shall indemnify and
hold harmless each of the Sellers (in this context an "Indemnified Party"), from
and against any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys'
fees and related disbursements (collectively, "Claims") suffered by such
Indemnified Party resulting from or arising out of (i) any inaccuracy in or
breach of any of the representations or warranties made by Buyer at the time
they were made, and, except for representations and warranties that speak as of
a specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date, (ii) any breach or non-fulfillment of any
covenants or agreements made by Buyer, and (iii) any misrepresentation made by
Buyer herein.




6.2 Sellers Indemnity.  Notwithstanding any other indemnification provision
hereunder, each Seller (in this context, the "Indemnifying Party") shall jointly
and severally indemnify and hold harmless Buyer and its officers, directors,
employees, agents and subsidiaries, including the LLCs and Holding Companies (in
this context an "Indemnified Party"), from and against any and all Claims
suffered by such Indemnified Party resulting from or arising out of (i) any
inaccuracy in or breach of any of the representations or warranties made by
Sellers at the time they were made, and, except for representations and
warranties that speak as of a specific date or time (which need only be true and
correct as of such date or time), on and as of the Closing Date, (ii) any breach
or non-fulfillment of any covenants or agreements made by Sellers, (iii) any
misrepresentation made by Sellers, in each case as made herein or in the
Schedules or Exhibits annexed hereto or in any closing certificate, schedule or
any ancillary certificates or other documents or instruments furnished by
Sellers pursuant hereto or in connection with this Agreement, and (iv) the
operations and liabilities of the LLCs and the Holding Companies, whether known
or unknown, arising out of any action, omission and/or period of time preceding
the Closing Date, including but not limited to any taxes levied with respect to
same.




6.3 Indemnification Procedures for Third Party Claims.




6.3.1 Upon obtaining knowledge of any Claim by a third party which has given
rise to, or is expected to give rise to, a claim for indemnification hereunder,
the Indemnified Party shall give written notice ("Notice of Claim") of such
claim or demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same).  No
failure or delay by the Indemnified Party in the performance of the foregoing
shall reduce or otherwise affect the obligation of the Indemnifying Party to
indemnify and hold the Indemnified Party harmless, except to the extent that
such failure or delay shall have actually adversely affected the Indemnifying
Party's ability to defend against, settle or satisfy any Claims for which the
Indemnified Party entitled to indemnification hereunder.




6.3.2 If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 6.3.1 hereof is a claim or demand asserted
by a third party, the Indemnifying Party shall have fifteen (15) days after the
date on which Notice of Claim is given to notify Indemnified Party in writing of
their election to defend such third party claim or demand on behalf of the
Indemnified Party.  If the Indemnifying Party elects to defend such third party
claim or demand, Indemnified Party shall make available to the Indemnifying
Party and its agents and representatives all records and other materials that
are reasonably required in the defense of such third party claim or demand and
shall otherwise cooperate with, and assist the Indemnifying Party in the defense
of, such third party claim or demand, and so long as the Indemnifying Party is
defending such third party claim in good faith, the Indemnified Party shall not
pay, settle or compromise such third party claim or demand.  If the Indemnifying
Party elects to defend such third party claim or demand, the Indemnified Party
shall have the right to participate in the defense of such third party claim or
demand, at such Indemnified Party's own expense.  In the event, however, that
such Indemnified Party reasonably determines that representation by counsel to
the Indemnifying Party of both the Indemnifying Party and such Indemnified Party
could reasonably be expected to present counsel with a conflict of interest,
then the Indemnified Party may employ separate counsel to represent or defend it
in any such action or proceeding and the Indemnifying Party will pay the fees
and expenses of such counsel.  If the Indemnifying Party does not elect to
defend such third party claim or demand or do not defend such third party claim
or demand in good faith, the Indemnified Party shall have the right, in addition
to any other right or





13







--------------------------------------------------------------------------------

remedy it may have hereunder, at the Indemnifying Party's expense, to defend
such third party claim or demand; provided, however, that (i) such Indemnified
Party shall not have any obligation to participate in the defense of, or defend,
any such third party claim or demand; (ii) such Indemnified Party's defense of
or its participation in the defense of any such third party claim or demand
shall not in any way diminish or lessen the obligations of the Indemnifying
Party under the agreements of indemnification set forth in this Section 6; and
(iii) such Indemnified Party may not settle any claim without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.




6.3.3

The Indemnifying Party and the other Indemnified Parties, if any, shall
cooperate fully in all aspects of any investigation, defense, pre-trial
activities, trial, compromise, settlement or discharge of any claim in respect
of which indemnity is sought pursuant to this Section 6, including, but not
limited to, by providing the other party with reasonable access to employees and
officers (including as witnesses) and other information.




6.4 Indemnification Procedures for Non-Third Party Claims. In the event any
Indemnified Party should have an indemnification claim against the Indemnifying
Party under this Agreement that does not involve a claim by a third party, the
Indemnified Party shall promptly deliver notice of such claim to the
Indemnifying Party in writing and in reasonable detail.  The failure by any
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that Indemnifying Party has been actually prejudiced
by such failure.  If the Indemnifying Party does not notify the Indemnified
Party within fifteen (15) Business Days following its receipt of such notice
that the Indemnifying Party disputes such claim, such claim specified by the
Indemnifying Party in such notice shall be conclusively deemed a liability of
the Indemnifying Party under this Section 6 and the Indemnifying Party shall pay
the amount of such liability to the Indemnified Party on demand, or in the case
of any notice in which the amount of the claim is estimated, on such later date
when the amount of such claim is finally determined.  If the Indemnifying Party
disputes its liability with respect to such claim in a timely manner, the
Indemnifying and the Indemnified Party shall proceed in good faith to negotiate
a resolution of such dispute and, if not resolved through negotiations, such
dispute shall be resolved pursuant to Section 9.6.




6.5 Limitations on Indemnification. No claim for indemnification under this
Section 6 shall be asserted by, and no liability for such indemnify shall be
enforced against, the Indemnifying Party to the extent the Indemnified Party has
theretofore received indemnification or otherwise been compensated for such
Claim.  In the event that an Indemnified Party shall later collect any such
amounts recovered under insurance policies with respect to any Claim for which
it has previously received payments under this Section 6 from the Indemnifying
Party, such Indemnified Party shall promptly repay to the Indemnifying Party
such amount recovered.




7. Closing Conditions.




7.1 Conditions Precedent To the Obligations of Buyer.  The obligations of Buyer
under this Agreement shall be, at the option of Buyer, subject to the
satisfaction of the conditions set forth below, on or prior to the Closing Date.
 These conditions are solely for the benefit of Buyer and may be waived by Buyer
at any time in its sole discretion.




7.1.1 No Misrepresentation or Breach of Covenants and Warranties.  There shall
have been no material breach by any Seller in the performance of any of it
covenants and agreements herein, and each of the representations and warranties
of Sellers contained or referred to herein shall be true and correct in all
material respects, except for changes therein specifically permitted by this
Agreement or resulting from any transaction expressly consented to in writing by
Buyer.




7.1.2 No Restraint or Litigation.  No action, suit, investigation or proceeding
shall have been instituted to restrain or prohibit or otherwise challenge the
legality or validity of the transactions contemplated hereby, or which would
materially adversely affect the right of Buyer to own and control the Holding
Company Stock or LLCs following the Closing.




7.1.3 Necessary Consents.  Sellers shall have delivered all third party consents
required for Sellers to consummate the transaction contemplated by this
Agreement.





14







--------------------------------------------------------------------------------




7.1.4 Closing Deliveries. Sellers shall have made all of its Closing Deliveries
described in Section 5.2.




7.2 Conditions Precedent To the Obligations of Sellers.  The obligations of
Sellers under this Agreement shall be, at the option of Seller, subject to the
satisfaction of the conditions set forth below, on or prior to the Closing Date.
 These conditions are solely for the benefit of Sellers and may be waived by
Sellers at any time in its sole discretion.




7.2.1 No Misrepresentation or Breach of Covenants and Warranties.  There shall
have been no material breach by Buyer in the performance of any of its covenants
and agreements herein, and each of the representations and warranties of Buyer
contained or referred to herein shall be true and correct in all material
respects, except for changes therein specifically permitted by this Agreement or
resulting from any transaction expressly consented to in writing by Sellers.




7.2.2 No Restraint or Litigation.  No action, suit, investigation or proceeding
shall have been instituted to restrain or prohibit or otherwise challenge the
legality or validity of the transactions contemplated hereby, or which would
materially adversely affect the right of Sellers to transfer the Holding Company
Stock or LLCs to Buyer.




7.2.3 Necessary Consents.  Buyer shall have delivered all third party consents
required for Buyer to consummate the transaction contemplated by this Agreement.




7.2.4 Closing Deliveries. Buyer shall have made all of its Closing Deliveries
described in Section 5.1.




8. Termination.  Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated:




8.1 By the mutual written consent of Seller and Buyer;




8.2 By either Seller or Buyer upon written notice to the other, in the event the
other party (the “Breaching Party”) has materially breached its representations,
warranties or covenants contained in this Agreement and failed to cure such
breach within seven (7) calendar days from the date of the Breaching Party’s
receipt of the Termination Notice specified in this subsection; provided,
however, that the party claiming such breach (i) is not itself in material
breach of its representations, warranties or covenants contained herein, (ii)
promptly notifies the Breaching Party in writing (the “Termination Notice”) of
its intention to exercise its rights under this Agreement as a result of the
breach, and (iii) specifies in such Termination Notice the representation,
warranty or covenant of which the Breaching Party is allegedly in material
breach; or




8.3 By either Buyer, on the one hand, or Sellers, on the other hand, immediately
upon written notice to the other party if the Closing shall not have occurred on
or before April 10, 2007.




8.4 Effect of Termination.  In the event of termination of this Agreement by
either party, except as otherwise provided herein, all rights and obligations of
the parties under this Agreement shall terminate without any liability of any
party to any other party (except for any liability of any party then in breach
of its covenants, representations or warranties hereunder).  The provisions of
Sections 6, 8.4 and 9.2 through 9.9 shall expressly survive the expiration or
termination of this Agreement.








15







--------------------------------------------------------------------------------

9. General Terms.




9.1 Notices.  All notices required or permitted by this Agreement or by law to
be served on or delivered to a party shall be in writing and deemed duly served,
delivered and received when personally delivered or delivered by courier or a
nationally recognized overnight delivery service to the party to whom directed,
or instead, three (3) business days after deposit in the U.S. mail, certified or
registered, return receipt requested, first-class postage prepaid, addressed as
indicated below. A party may change this address by giving written notice of the
change to the other party. The parties’ addresses for this purpose are:




Buyer:




Telanetix, Inc.

6197 Cornerstone Court E.

Suite 108

San Diego, California 92121

Attn:  Thomas Szabo

Sellers:




Robert Leggio and Elbert E. Layne, Jr.

c/o AVS

399 Pearl Street, Suite P

Woodbridge, NJ 07095

9.2 Interpretation.  When the context requires, any gender includes all others,
the singular number includes the plural, and vice-versa. Captions are inserted
for convenience of reference and do not describe or limit the scope or intent of
this Agreement. Any recitals above, and any exhibits or schedules referred to
and/or attached hereto, are incorporated by reference into this Agreement.
“Person” includes any legal entity. “Including” means including without
limitation. This Agreement (including the exhibits hereto) contains the entire
agreement between the parties regarding their subject matter. Any prior oral or
written representations, agreements and/or understandings shall be of no effect.
No waiver, amendment or discharge of this Agreement shall be valid unless it is
in writing and signed by the party to be obligated. This Agreement shall: (a) be
governed by California law; and (b) subject to any provision of this Agreement
that may prohibit or curtail assignment of rights, bind and inure to the benefit
of the parties and their heirs, assigns, representatives and successors;
provided, there are no intended third-party beneficiaries to this Agreement
other than those expressly set forth herein, and only the parties or their
heirs, assigns, representatives and successors are entitled to enforce this
Agreement. If any provision of this Agreement is held by a court to be invalid
or unenforceable, the other provisions shall remain in effect. No inference or
presumption shall be drawn if a party or its attorney prepared and/or drafted
this Agreement; it shall be conclusively presumed that the parties participated
equally in its preparation and/or drafting.




9.3 Warranties.  Each party warrants that it has the legal capacity to enter
into this Agreement, its execution has been duly approved and its obligations
under this Agreement do not violate any applicable law.




9.4 Execution of Agreement.  The parties have signed below voluntarily after
having been advised by their counsel of all provisions hereof, and, in signing
below, they are not relying on any inducements, promises and representations
made by or on behalf of the other party except as set forth herein or in the
documents executed contemporaneously herewith. This Agreement may be executed in
counterparts, each of which shall be deemed an original. An executed counterpart
of this Agreement transmitted by fax shall be equally as effective as a manually
executed counterpart. Each party shall take all reasonable steps, and execute,
acknowledge and deliver all further instruments necessary or expedient to
implement this Agreement.




9.5 Attorneys’ Fees.  If any dispute between the parties should result in
litigation or arbitration, the prevailing party shall be entitled to recover
from the other(s) all reasonable fees, costs and expenses of enforcing any right
of the prevailing party, including reasonable attorneys' fees, costs, and expert
witnesses' fees.











16







--------------------------------------------------------------------------------

9.6 Disputed Matters.  Except as otherwise provided in this Agreement, any
controversy or dispute arising out of this Agreement or the interpretation of
any of the provisions hereof shall be submitted to binding arbitration in San
Diego County, California, before the alternative dispute resolution agency
“JAMS/Endispute” under its applicable commercial arbitration rules. Any award or
decision obtained from any such arbitration proceeding shall be final and
binding on the parties, and judgment on any award thus obtained may be entered
in any court having jurisdiction thereof. No action at law or in equity based on
any claim arising out of or related to this Agreement shall be instituted in any
court by any party hereto except an action to compel arbitration pursuant to, or
an action to enforce an award obtained in an arbitration proceeding in
accordance with, this Section 9.6.




9.7 Assignment.  Neither party may assign this Agreement without the prior
written consent of the other party.




Intending to be legally bound, the parties have signed this Agreement as of the
Effective Date.




 

 

 

 

 

“BUYER”

 

“SELLERS”

 

 

 

 

 

 

 

 

 

TELANETIX, INC, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/  Thomas A. Szabo

By:

/s/ Robert Leggio

 

Thomas A. Szabo,

 

Robert Leggio

 

Chief Executive Officer

 

 

 

 

 

 

 

 

By:

/s/  Elbert E. Layne, Jr.

 

 

 

Elbert E. Layne, Jr.








17





